ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_06_FR.txt. 223

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN
[Traduction]

Droit de passage inoffensif de Qatar dans l’ensemble de la mer territoriale
placée sous la souveraineté de Bahreïn — Souveraineté sur Qit'at Jaradah —
Décision rendue au sujet de Fasht ad Dibal.

1. Bien que j’aie voté pour le dispositif de l'arrêt, ce vote favorable ne
signifie pas que je partage tous les éléments du raisonnement qu’a suivi la
Cour pour arriver à sa conclusion. J’estime en particulier approprié de
formuler les observations suivantes:

I

2. Dans le paragraphe 2 b) du dispositif de l’arrét, la Cour

« Rappelle que les navires de l'Etat de Qatar jouissent dans la mer
territoriale de Bahrein séparant les iles Hawar des autres iles bahrei-
nites du droit de passage inoffensif consacré par le droit internatio-
nal coutumier.»

3. J’ai voté pour cette déclaration bien qu'elle ne soit pas nécessaire.
En conséquence, afin d'éviter tout malentendu basé sur une argumenta-
tion a contrario, j'aimerais préciser que, selon mot, Qatar jouit du droit
de passage inoffensif consacré par le droit international coutumier non
seulement dans la mer territoriale visée au paragraphe 2 b) du dispositif
de l’arrêt, mais aussi dans l’ensemble de la mer territoriale placée sous la
souveraineté de Bahreïn.

II

4. Le paragraphe 197 de l’arrêt est ainsi conçu:

«197. La Cour notera tout d’abord que Qit’at Jaradah est une très
petite ile située dans la limite des 12 milles des deux Etats. Selon le
rapport de expert retenu par Bahreïn, elle fait environ 12 mètres de
long sur 4 métres de large 4 marée haute et 600 métres de long sur
75 mètres de large à marée basse. A marée haute, son altitude
est d’environ 0,40 mètre.

Certaines catégories d’activités invoquées par Bahreïn, telles que
le forage de puits artésiens, pourraient en soi être considérées comme
discutables en tant qu’actes accomplis à titre de souverain. La cons-
truction d’aides à la navigation, en revanche, peut être juridiquement

187
DÉLIMITATION ET QUESTIONS (OP. IND. PARRA-ARANGUREN) 224

pertinente dans le cas de très petites îles. En l’espèce, compte tenu de
la taille de Qit’at Jaradah, les activités exercées par Bahreïn sur cette
île peuvent être considérées comme suffisantes pour étayer sa reven-
dication selon laquelle celle-ci se trouve sous sa souveraineté.»

5. Un puits artésien est un puits foré dans des couches imperméables
pour atteindre une masse d’eau capable de remonter à la surface par pres-
sion hydrostatique interne. Le forage d’un puits artésien doit donc être
considéré comme une action à caractère privé à moins que des raisons
spéciales n’autorisent à conclure différemment. L'arrêt ne donne pas de
telles raisons. Par conséquent, même si Bahreïn a établi qu’un puits a été
foré, ce fait ne constitue pas à mon sens un acte de souveraineté sur Qit’at
Jaradah. J'ai cependant voté pour le paragraphe 3 du dispositif de l'arrêt
qui dit que Bahreïn a souveraineté sur l’île de Qit’at Jaradah parce que
Japprouve dans l’ensemble la ligne de délimitation maritime entre Qatar
et Bahreïn qui est visée au paragraphe 6 du dispositif et situe Qit’at Jara-
dah du côté bahreïnite.

Ill

6. La construction d’aides a la navigation ne constitue pas non plus un
acte de souveraineté, ainsi que l’a indiqué la Cour dans son arrêt du
17 novembre 1953. Dans cette affaire, la Cour a étudié la signification
donnée à l'éclairage et au balisage des Minquiers par le Gouvernement
français et a conclu ce qui suit:

«La Cour n’estime pas que les faits invoqués par le Gouvernement
français suffisent à démontrer que la France ait un titre valable aux
Minquiers. En particulier, les divers actes du XIX° et du XX° siècle
mentionnés ci-dessus, y compris le balisage autour du récif du groupe,
ne sauraient être considérés comme preuves suffisantes de l'intention
de ce Gouvernement de se comporter en souverain sur les îlots;
d'autre part ces actes ne présentent pas un caractère permettant de
les considérer comme une manifestation de l’autorité étatique sur les
flots.» (Minquiers et Ecréhous (France c. Royaume-Uni), arrêt,
C.1.J. Recueil 1953, p. 71.)

7. Le paragraphe 199 de l’arrêt indique que «Bahreïn a invoqué des
actes d'autorité similaires à l'appui de sa prétention selon laquelle Fasht
ad Dibal relève de sa souveraineté». Toutefois, pour les raisons ci-dessus,
de tels actes, même s’ils sont avérés, ne sauraient appuyer la revendica-
tion de souveraineté de Bahreïn sur Fasht ad Dibal. Aussi, j'estime qu’il
n'est pas nécessaire de prendre position sur la question, examinée dans
l'arrêt, de savoir si, du point de vue de l’établissement d’un titre de sou-
veraineté, les hauts-fonds découvrants doivent être assimilés à des îlots à
tout autre territoire terrestre.

(Signé) Gonzalo PARRA-ARANGUREN.

188
